IN THE UNITED STATES COURT OF APPEALS

                FOR THE FIFTH CIRCUIT
                         _______________

                           m 00-30195
                         _______________



              SONAT EXPLORATION COMPANY, INC.,

                                           Plaintiff-Appellee,

                            VERSUS

             FALCON DRILLING COMPANY, INC., ET AL.,

                                           Defendants,

                FALCON DRILLING COMPANY, INC.;
          INDEMNITY MARINE ASSURANCE COMPANY, LTD.,
                ALSO KNOWN AS CGL UNDERWRITERS;
 STEAMSHIP MUTUAL UNDERWRITING ASSOCIATION (BERMUDA), LTD.,
               ALSO KNOWN AS P&I UNDERWRITERS;
                      FDI MARINE, INC.,
               ALSO KNOWN AS FALCON DRILLING, INC.;
         FALCON SERVICES COMPANY, INC., OF DELAWARE,
            DOING BUSINESS AS FALCON DRILLING COMPANY;
             YORKSHIRE INSURANCE COMPANY, LTD.,
                ALSO KNOWN AS CGL UNDERWRITERS;
          PHOENIX ASSURANCE PUBLIC LIMITED COMPANY,
                ALSO KNOWN AS CGL UNDERWRITERS;
             NORTHERN ASSURANCE COMPANY, LTD.,
                ALSO KNOWN AS CGL UNDERWRITERS;
            OCEAN MARINE INSURANCE COMPANY, LTD.,
                ALSO KNOWN AS CGL UNDERWRITERS;
  SKANDIA MARINE INSURANCE COMPANY (UNITED KINGDOM), LTD.,
                ALSO KNOWN AS CGL UNDERWRITERS;
COMMERCIAL UNION ASSURANCE COMPANY, PUBLIC LIABILITY COMPANY,
                ALSO KNOWN AS CGL UNDERWRITERS;
                          THREADNEEDLE INSURANCE COMPANY, LTD.,
                                  ALSO KNOWN AS CGL UNDERWRITERS;
                            TERRA NOVA INSURANCE COMPANY, LTD.,
                                  ALSO KNOWN AS CGL UNDERWRITERS,

                                                                   Defendants-Appellants.


                                       _________________________

                              Appeals from the United States District Court
                                 for the Western District of Louisiana
                                             (98-CV-2187)
                                    _________________________
                                          December 29, 2000


Before JOLLY, JONES, and SMITH,                             Under the contract, Sonat and Falcon cross-
  Circuit Judges.                                           indemnified each other, and Falcon was further
                                                            responsible for obtaining insurance for all
PER CURIAM:*                                                claims and contractual indemnities covered by
                                                            the contract.
   This dispute regards the interpretation of
various contractual provisions on cross-                        When an employee of a third-party
indemnifications and insurance responsibilities.            contractor was injured on the FalRig82, Sonat
The parties disagree as to which of them is                 sued, seeking declaratory judgment that it is
contractually obligated to pay for injury to an             not required to indemnify Falcon in this
employee of a third-party contractor incurred               situation and that Sonat is an additional
while performing work within the scope of the               insured for all purposes under the general
contract.                                                   liability insurance that Falcon is contractually
                                                            required to purchase.
   Sonat Exploration Company, Inc. (“So-
nat”), and Falcon Drilling Company, Inc.                       We have reviewed the briefs, the record,
(“Falcon”), entered an offshore drilling                    and the applicable law and have heard and
contract under which Falcon furnished Sonat                 considered oral arguments of counsel. We
with the FalRig82, a jack-up drilling vessel                conclude that the district court properly
used to drill oil wells in navigable waters.                entered summary judgment for Sonat on the
                                                            basis that Sonat’s was the only reasonable in-
                                                            terpretation of the contract. The court
        *
          Pursuant to 5TH CIR. R. 47.5, the court has       decided that the contract requires Falcon to
determined that this opinion should not be published        maintain insurance for all the indemnities
and is not precedent except under the limited               covered by the contract, including those
circumstances set forth in 5TH CIR. R. 47.5.4.
                                                            indemnities that Sonat owes Falcon, and that

                                                        2
the contract requires that Sonat be an
additional insured on the general commercial
liability insurance purchased by Falcon. We
therefore affirm, essentially for the reasons set
forth by the district court in its comprehensive
opinion of September 23, 1999, and in its
ruling denying Falcon’s motion for new trial of
January 26, 2000.

   AFFIRMED.




                                                    3